Citation Nr: 1221419	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an eye disorder, claimed as cataracts with decreased vision.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to July 1986, from June 1990 to May 1994, from June 1994 to July 1997, and from June 2004 to June 2005. He also completed subsequent active duty for training. His current status is not clear as an August 2011 development note in the claims file indicates that he was on "military leave" from work. 

This matter was last before the Board of Veterans' Appeals (Board) in July 2011 on appeal from a March 2007 rating decision of the Regional Office (RO) in Winston-Salem, North Carolina. The RO denied the claim and the Board remanded for additional development in January 2010 and July 2011.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that additional evidence remains outstanding and development directed in the 2011 remand was not completed. The matter must be remanded to the RO/AMC in accordance with VA's duty to assist and with Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As an initial matter, the claims file indicates that the Veteran may have completed additional service since commencing his appeal. While this case is in remand status, the RO/AMC must take appropriate steps to confirm his duty status and to acquire any pertinent service records generated after his June 2005 discharge from active duty service.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The most recent VA treatment notes within the claims file were generated on March 22, 2010. While this case is in remand status, the RO/AMC must take appropriate steps to obtain subsequent VA treatment records and associate them with the claims file. The claims file also reflects that the Veteran received eye care from a "Dr. Moya at Duke," but contains no associated treatment records. Some treatment notes from a Dr. Sato appear within the claims file, but indicate that the Veteran was advised to undergo additional eye testing and no such test results appear in the claims file. The RO/AMC also must provide the Veteran with authorization forms allowing for the release of any outstanding pertinent private treatment records.

In January 2010, the Board directed the RO/AMC to afford the Veteran an eye examination. An examination was conducted in May 2010 and an addendum opinion was completed in June 2010. In July 2011, the Board determined that the 2010 VA opinions were inadequate. The 2010 examiner opined that the Veteran did not experience any superimposed injury because "examination notes prior to 1995 have no clinical indication of cataracts." However, the evidence of record showed years of additional active duty service after 1995. Further, the examiner also did not address the Veteran's contention that his cataracts were either caused or aggravated by exposure to ultraviolet light during his active duty service. The July 2011 remand directed the RO/AMC to return the claims file to the examiner in order to obtain a new addendum opinion that would address the Veteran's additional service as well as his contentions.

As the resulting April 2012 VA addendum opinion is a reiteration of the 2010 opinion, it is not responsive to the Board's remand directives. If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2. The Board must again remand the appeal in order to ensure compliance with prior remand directives. Stegall, 11 Vet.App. at 271.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any additional (after March 22, 2010) records of VA medical treatment and associate them with the claims file.

2. Take appropriate steps to determine the Veteran's current duty status and to acquire any service treatment records generated after his June 2005 discharge from active duty service. The records requested should include those generated during any reserve service. 

3. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, treatment records from Dr. Moya at Duke and any records from Dr. Sato dated after June 23, 2003. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

4. Subsequent to the above development, return the Veteran's claims folder to the May 2010/ June 2010/ April 2012 VA examiner for a clarifying medical opinion pursuant to 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to another physician similarly qualified to render the requested opinions. The following considerations will govern the examination:

a. If the examiner determines that another examination is warranted, take appropriate steps to schedule such examination.

b. The entire claims file AND A COPY OF THIS REMAND must be made available to the examiner. The resulting report must reflect review of pertinent material in the claims folder, TO INCLUDE THESE REMAND DIRECTIVES. 

c. Although the examiner has an independent responsibility to review the entire record, his or her attention is drawn to the following:

i. Pre-1995 AND post-1995 service treatment records, examination reports, and self reports of medical history;

ii. The report of an August 2006 VA examination;

iii. The Veteran's July 2006 and June 2007 statements expressing his contentions that in-service exposure to ultraviolet light caused AND/OR aggravated his cataracts;

iv. A January 2010 VA treatment note observing that the Veteran reported his left eye vision had been decreased (in comparison to his right eye) "for a long time (entire life?);" 

v. The May 2010 VA examination report with June 2010 addendum;

vi. The April 2012 addendum; and

vii. Any additional VA and private treatment notes added to the claims file as a result of this remand.

d. After reviewing the claims file (and, if deemed necessary, conducting an interview with, and an examination of, the Veteran), the examiner must provide the following opinions:

i. Whether the Veteran's cataracts represent a congenital or developmental defect (ADDRESS THE JANUARY 2010 VA TREATMENT NOTE CITED ABOVE);

ii. Whether the Veteran has experienced any superimposed eye injury during service (ADDRESS HIS CONTENTION OF ADDITIONAL CATARACT DAMAGE DUE TO ULTRAVIOLET RADIATION);

iii. Whether the Veteran acquired any eye disorder in, or as a result of, service (ADDRESS HIS CONTENTION THAT HIS CATARACTS RESULTED FROM IN-SERVICE EXPOSURE TO ULTRAVIOLET RADIATION);

iv. Whether the Veteran had a pre-existing (before service) eye disorder that was aggravated beyond a natural progression by his service (ADDRESS THE JANUARY 2010 VA TREATMENT NOTE CITED ABOVE; and, if determining that the Veteran did experience aggravation of a pre-existing eye disorder, provide a pre-service baseline of severity to the extent possible based on the evidence of record);

e. Identify and explain the medical basis or bases for all conclusions, with identification of pertinent evidence of record including, but not limited to, service treatment records generated before AND AFTER 1995. 

f. All clinical findings must be reported in detail and correlated to a specific diagnosis. If any requested opinion cannot be provided without resort to speculation, so state and explain why.

g. The examiner is advised that the U.S. Court of Appeals for Veterans Claims has held: examinations that do not comment on a Veteran's report of in-service injury are inadequate (See Dalton v. Nicholson, 21 Vet.App. 23 (2007)); examination reports must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two (See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007)). The examiner is further advised that the Board is required by law to return examination reports that are inadequate or that do not comply with prior remand directives.

5. Review the examiner's report. IF ANY OF THE REQUESTED OPINIONS ARE NOT PROVIDED OR THE REPORT IS OTHERWISE INADEQUATE FOR RATING PURPOSES, RETURN THE REPORT TO THE EXAMINER FOR CLARIFICATION OR ADDITIONAL OPINION PURSUANT TO 38 C.F.R. § 4.2.

6. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


